Per Curiam :
The real estate in controversy was purchased by George H. Crawford in 1863. The title remained in him at the time of his death, in 1884. It is now claimed by his heirs at law, a portion of whom are the plaintiffs in this suit. The attempt to set up by oral testimony an equitable title in his wife, after this lapse of time, very properly failed in the court below. It is alleged that he paid for the property with the money of his wife; and that the title was to have been made to her. There was evidence that Mrs. Crawford received some twenty-five hundred dollars from her father’s estate in 1842, but there was no direct evidence that this money went into the farm at the inception of the title. Aside from this, if the money was received by Mrs. Crawford prior to 1848, it became the property of her husband. There were loose declarations of the latter that his wife’s money went into the property, and that it belonged to her. But it would be unsafe, after all these years, to disturb a title upon this kind of evidence. More must be shown than that his wife’s money went into the property. It may have done so, and yet been a mere loan or gift from the wife. To establish a resulting trust which is to overturn a record title of nearly thirty years, it must appear by clear proof that her money went into the property at the inception of the title; that the purchase was made by her, or for her account, and that the placing of the title in her husband was in violation of an agreement by which the deed was to be made to her. The proof does not come up to this standard. The original agreement for the purchase of the farm was in the name.of Dr. Crawford. He claimed at that time to be buying it for himself, and to be paying for it with his own money. He directed the deed to be made in his own name. It nowhere appears that there was any direction of his wife to put the deed in her name, or that he had agreed with her that it should be so placed. Moreover, the purchase money, as we understand, was sixty-three hundred dollars, while the share Mrs. Crawford received from her father’s estate was, as before stated, about twenty-five hundred dollars. Under the circum*557stances, we do not feel called upon to discuss the effect of the statute of April 22, 1856, P. L. 533, as between husband and wife.
Judgment affirmed.